378 U.S. 556 (1964)
NOLAN
v.
RHODES, GOVERNOR OF OHIO, ET AL.
No. 454.
Supreme Court of United States.
Decided June 22, 1964.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO.
Kenneth G. Weinberg and Stewart R. Jaffy for appellant in No. 454.
William B. Saxbe, Attorney General of Ohio, and Hugh A. Sherer for appellees in No. 454.
Jerome Goldman, Robert P. Goldman and Harris Weston for appellants in No. 455.
William B. Saxbe, Attorney General of Ohio, Gerald A. Donahue, First Assistant Attorney General, and John J. Chester for appellees in No. 455.
PER CURIAM.
The judgment below is reversed. Reynolds v. Sims, 377 U.S. 533. The cases are remanded for further proceedings consistent with the views stated in our opinions in Reynolds v. Sims and in the other cases relating to state legislative apportionment decided along with Reynolds.
MR. JUSTICE CLARK would reverse on the grounds stated in his opinion in Reynolds v. Sims, 377 U.S. 533, 587.
MR. JUSTICE STEWART would affirm the judgment because the Ohio system of legislative apportionment is *557 clearly a rational one and clearly does not frustrate effective majority rule.
MR. JUSTICE HARLAN dissents for the reasons stated in his dissenting opinion in Reynolds v. Sims, 377 U.S. 533, 589.
NOTES
[*]  Together with No. 455, Sive et al. v. Ellis et al., also on appeal from the same court.